Case 1:17-cv-06384-CBA-SJB Document 42 Filed 12/09/19 Page 1 of 1 PageID #: 116




 VIA ECF

 December 9, 2019

 Honorable Carol Bagley Amon
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                               Re: Hamilton et al v. Det Louis Scarcella, et al.,
                               Docket No. 17-cv-06384 (CBA (SJB)

 Your Honor:

         We represent the Plaintiffs in the above-referenced matter. We agree with the Defendants
 in this matter that the instant case should no longer be stayed. We respectfully request a pre-
 motion settlement conference in relation to the underlying claims. It is Plaintiffs contention that
 the underlying Defendants actions are not subject to qualified immunity and any motion for
 dismissal pursuant to Gorman is premature prior to discovery being conducted in this matter.
 Further, Plaintiffs contend that the underlying matter is factually dissimilar to Gorman. We
 respectfully request that the Court set this matter for a discovery and/or settlement conference
 before any motion practice is commenced.

        We thank the Court for their time.

                                                              Respectfully submitted,

                                                              /s/__________________
                                                              Cary London
                                                              Attorney for Plaintiffs
